                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JACKIE E. BAUGHMAN,

                        Plaintiff,

                       v.                              CAUSE NO.: 1:17-CV-175-TLS-SLC

 ANDREW M. SAUL, Commissioner of the
 Social Security Administration,

                       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Attorney’s Supplemental Motion for an

Award of Attorney Fees Under 42 U.S.C. § 406(b) [ECF No. 30]. The Plaintiff’s attorney

requests attorney fees pursuant to 42 U.S.C. § 406(b) in the amount of $7,027.50. The Defendant

filed a Response [ECF No. 33] that he neither supports nor opposes the motion. For the reasons

stated below, the Motion is GRANTED.

                                        BACKGROUND

       The Plaintiff initiated this action for judicial review of the Commissioner of Social

Security’s decision denying his application for disability insurance benefits. The Court granted

the Plaintiff’s request, reversing and remanding for further proceedings. May 10, 2018 Op. &

Order, ECF No. 20. On August 21, 2018, the Court awarded $3,683.17 in attorney fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Aug. 21, 2018 Order, ECF No. 23.

       On remand, the Social Security Administration issued a Notice of Award entitling the

Plaintiff to past-due disability insurance benefits of $102,084.00, twenty-five percent of which

was withheld for the payment of attorney fees in the amount of $25,521.00. See Notice of Award

3, ECF No. 27-5. The Plaintiff’s hearing representative received a fee of $8,940.00 under
§ 406(a) for work at the administrative level. This Court then awarded the Plaintiff’s attorney

$16,581.00 in attorney fees under § 406(b), which was offset by the prior $3,683.17 in EAJA

fees, for a net award of $12,897.83. May 5, 2021 Op. & Order, ECF No. 29.

       The Social Security Administration separately issued a Notice of Award of child benefits

in the amount of $28,110.00 in past-due benefits, twenty-five percent of which is $7,027.50. See

Notice of Award 1, ECF No. 30-5. In the instant supplemental motion for attorney fees, the

Plaintiff’s attorney asks the Court to award $7,027.50 in attorney fees pursuant to § 406(b). This

amount is based on the retainer agreement between the Plaintiff and his attorney [ECF No. 30-1],

in which the Plaintiff agreed to pay his attorney twenty-five percent of all past-due benefits

awarded to the Plaintiff and his family for work at the federal court level.

                                           ANALYSIS

       The Plaintiff’s counsel requests a payment of $7,027.50 in attorney fees pursuant to 42

U.S.C § 406(b). The Social Security Act allows for a reasonable fee to be awarded both for

representation at the administrative level under 42 U.S.C. § 406(a), as well as representation

before the Court under 42 U.S.C § 406(b). See Culbertson v. Berryhill, 139 S. Ct. 517, 520

(2019) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). Under § 406(b), the Court

may award a reasonable fee to the attorney who has successfully represented the claimant in

federal court, not to exceed twenty-five percent of the past-due benefits to which the social

security claimant is entitled. 42 U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 792. The

reasonableness analysis considers the “character of the representation and the results the

representative achieved.” Gisbrecht, 535 U.S. at 808. Reasons to reduce an award include an

attorney’s unjustifiable delay or if the past-due benefits are large in comparison to the amount of




                                                 2
time an attorney has spent on a case. Id. In addition, an award of EAJA fees under 28 U.S.C.

§ 2412 offsets an award under § 406(b). Id. at 796.

       In this case, the requested amount of attorney fees is consistent with the contingency

agreement. The effective hourly rate for the work in this case is now approximately $1,269.27

for the total requested § 406(b) fee award on the original and supplemental motions. See Pl’s

Suppl. Mot. ¶¶ 3, 12, ECF No. 30 (reflecting 18.6 attorney hours). Such an hourly rate is

reasonable given the contingent nature of this case. See, e.g., Heise v. Colvin, No. 14-CV-739,

2016 WL 7266741, at *2 (W.D. Wis. Dec. 15, 2016) (“This results in an effective hourly rate of

just over $1,100, appropriately high to reflect the risk of non-recovery in social security cases . . .

.”); Koester v. Astrue, 482 F. Supp. 2d 1078, 1083 (E.D. Wis. 2007) (collecting cases showing

that district courts have awarded attorney fees with hourly rates ranging from $400 to $1,500). In

addition, counsel obtained a great benefit for the Plaintiff in the past-due benefits award for

himself and his dependent.

                                          CONCLUSION

       For the reasons stated above, the Court GRANTS the Plaintiff’s Attorney’s Supplemental

Motion for an Award of Attorney Fees Under 42 U.S.C. § 406(b) [ECF No. 30] and AWARDS

attorney fees under 42 U.S.C. § 406(b) in the amount of $7,027.50.

       SO ORDERED on July 6, 2021.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  3
